      Case 2:19-cv-01745-RFB-EJY Document 6 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    CESAR GARCIA-RODRIGUEZ,                           Case No. 2:19-cv-01745-RFB-EJY
12                       Petitioner,                    ORDER
13           v.
14    JERRY HOWELL, et al.,
15                       Respondents.
16

17          This is a habeas corpus matter under 28 U.S.C. § 2254. Petitioner previously filed an

18   Application to Proceed In Forma Pauperis. ECF No. 1. The Court denied the application because

19   Petitioner did not include the required statement of his inmate account and financial certificate

20   signed by the appropriate prison official. ECF No. 3. Petitioner then filed a new Application to

21   Proceed In Forma Pauperis. ECF No. 4. Once more, he omitted the required financial certificate

22   and statement of his inmate account. The Court gave Petitioner one more opportunity to file those

23   documents. ECF No. 5. Petitioner has not filed anything within the allotted time, and the Court

24   will dismiss the action.

25          Reasonable jurists would not find the Court's decision to be debatable or wrong, and the

26   Court will not issue a Certificate of Appealability.

27

28
                                                        1
     Case 2:19-cv-01745-RFB-EJY Document 6 Filed 05/06/20 Page 2 of 2



 1          IT THEREFORE IS ORDERED that this action is DISMISSED for failure to file a

 2   complete Application to Proceed In Forma Pauperis or to pay the filing fee. The Clerk of Court

 3   will enter judgment accordingly and close this action.

 4          IT FURTHER IS ORDERED that a Certificate of Appealability will not issue.

 5          DATED: May 6, 2020.
 6                                                            ______________________________
                                                              RICHARD F. BOULWARE, II
 7                                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
